Citation Nr: 0945642	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
May 11, 2007, for the award of Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

It appears that the Veteran served on active duty; however, 
her dates of service are not included in the file.  The 
appellant is her son.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma that denied an 
extension of the delimiting date (December [redacted], 2006) for 
educational assistance benefits under 38 U.S.C. Chapter 35.  
The appellant submitted additional evidence and an extension 
was granted until May 11, 2007.  He has continued his appeal.  

The appellant was initially scheduled for a personal hearing 
before a Veterans Law Judge in Washington, D.C. in June 2009; 
however, he asked that the hearing be rescheduled.  The 
hearing was rescheduled for October 2009.  However, he 
subsequently responded that he would be unable to attend the 
hearing and asked that his appeal be considered on the 
record.  


FINDINGS OF FACT

1.  The appellant was born on December [redacted], 1980.

2.  In February 2004, the appellant's eligibility for Chapter 
35 education benefits was established based the total 
disability of the Veteran, and an initial delimiting date of 
December [redacted], 2006, the appellant's 26th birthday, was 
assigned.

3.  The appellant's education was interrupted by the 
Veteran's pregnancy and he was unable to attend school for 
the period from June 16, 2004 to August 28, 2004, a period of 
2 months and 12 days.  

4.  In January 2008, the appellant was notified that he was 
granted an extension of his delimiting date for a period of 2 
months and 12 days, or until March 9, 2007, which was during 
his enrollment in an eligible course of study, so it was 
extended to the end of the term, or May 11, 2007.

5.  There is no legal basis for an extension of the 
delimiting date beyond May 11, 2007.


CONCLUSION OF LAW

Entitlement to a delimiting date for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35 beyond May 11, 
2007, is not warranted.  38 U.S.C.A. § 3512 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that VA's duty-to-assist and notification 
obligations, set out in 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096, with its expanded duties to notify and 
assist, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  As well, 
the statute at issue is not found in Chapter 51 (rather, in 
Chapter 35).  

Nevertheless, the facts relevant to a complete evaluation of 
the claim, primarily the appellant's date of birth, his 
education dates, and the dates that his education was 
interrupted are not in dispute.  Furthermore, the appellant 
was properly informed as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons and bases for the decision.  

As discussed, the appellant's arguments in favor of his 
entitlement to these benefits do not comport with governing 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered 
during VA's adjudication process regarding this claim.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  
Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.  

Analysis

The appellant was born on December [redacted], 1980.  His mother, the 
Veteran, is in receipt of a total disability rating.  The 
appellant's claim for educational assistance benefits was 
received in February 2004.  That same month, he was granted 
dependents' educational assistance benefits; and an initial 
delimiting date of December [redacted], 2006, his 26th birthday, was 
assigned.  The delimiting date was subsequently extended to 
May 11, 2007, because his training was interrupted due to 
circumstances beyond his control (the Veteran's pregnancy).  
The appellant has appealed for an extension of the May 11, 
2007 delimiting date.

Dependents' educational assistance benefits are provided 
pursuant to 38 U. S. Code Chapter 35 to certain qualifying 
dependents of certain classes of veterans.  One such class of 
veterans is those who are permanently and totally disability, 
and one such qualifying group of dependents consists of the 
children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, the basic ending (delimiting) date for dependents' 
educational assistance benefits is the eligible child's 26th 
birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), 
(b), (c).  The delimiting date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays, but these exceptions apply to children who 
are already enrolled in an ongoing course of approved 
educational dependents' educational assistance benefits and, 
due to certain events, warrant an extension of their 
delimiting ending date as a result.  See 38 U.S.C.A. § 
3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043.  

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond his 26th birthday 
in certain cases, but not to exceed his or her 31st birthday, 
if the eligible child's program of education has been 
suspended due to conditions determined to be beyond his 
control as listed at 38 C.F.R. § 21.3043.  If it is found 
that a suspension of a program of education was in fact due 
to conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(g).  This provision, however, 
only applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing his education, but has had to stop his education 
because of certain events beyond his control.  An extension 
is also available if an eligible child is ordered to active 
duty or involuntarily ordered to full-time National Guard 
duty during his period of eligibility.  38 C.F.R. 
§ 21.3041(h).

The extended delimiting date of the appellant's eligibility 
for Chapter 35 benefits has passed and there is no indication 
that he is eligible for another extension beyond May 11, 
2007.  There is no evidence that he was appointed by the 
responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, to serve the church in an 
official missionary capacity.  Moreover, he has presented no 
evidence of any military service performed by himself during 
his period of eligibility, so the provisions related to those 
exceptions are not available to him.  Further, while he 
states that depression prevented him from pursuing his 
education in 2007, the appellant has provided no competent, 
credible evidence to support this assertion.  He merely 
states that the stress of pursuing the extension of his 2004 
benefits caused him to be depressed and lose interest in 
obtaining his degree.  The burden of proof is on the eligible 
person to establish that suspension of program was due to 
conditions beyond his or her control.  38 C.F.R. § 21.3043.  
Here, there is no evidence to show that such situations are 
presented, to include the allegations of being unable to 
pursue his education due to depression.  Therefore, the Board 
finds that the appellant has not established that he 
qualifies for a suspension due to any circumstances beyond 
his control.

There is evidence that the appellant suspended a program of 
study in which he was enrolled during his period of 
eligibility due to the illness - a complicated pregnancy - of 
his mother, the Veteran.  The suspension of his program 
occurred from June 16, 2004 to August 28, 2004, a period of 2 
months and 12 days.  He was granted an extension of his 
delimiting date for that period of time (until 
March 9, 2007), in accordance with the regulation.  Also in 
accordance with the regulation, the delimiting date was 
further extended to May 11, 2007 (the end of the term), since 
the March 2007 date occurred during a period of study in 
which he was enrolled.  There is no further evidence of 
record which would support granting an extension of the 
delimiting date beyond May 11, 2007.  

The appellant has asserted that he suspended his program of 
study as a result of his mother's pregnancy for a longer 
period than that determined by VA.  Specifically, he reported 
in his notice of disagreement that he withdrew in May 2004 to 
be by his mother's side during her pregnancy and that he was 
unable to attend classes for both summer sessions as well as 
the mid-winter break term.  However, his educational benefits 
record showed that he actually received benefits continuously 
for the period from January 17, 2004 until May 13, 2005, with 
the exception of the period from June 16, 2004 through August 
28, 2004, for which he has already been awarded an extension.  
An extension may not be awarded if there was no interruption 
in the training.  Moreover, although the appellant reported 
that he also suspended his training for the mid-winter term 
which ran for a period of four weeks from December 15, 2004 
though January 12, 2005 so that he could be with his mother, 
the Veteran during her delivery and post Caesarean section 
recovery, this four week period would not result in an 
extension of his current delimiting date because if would 
have occurred during the semester for which he was already 
granted an extension.  For example, his delimiting date was 
extended until March 9, 2007.  An additional four weeks 
beyond that date would have occurred in April 2007.  He has 
already been granted an extension until May 11, 2007, the end 
of the term.  There is no basis for awarding a further 
extension of his delimiting date based on his mother's 
pregnancy and post-delivery recovery.  

The Board sympathizes with the appellant's arguments and 
concerns.  There is no question as to his veracity.  His 
frustrations are understandable and the undersigned regrets 
the fact that the appellant felt depressed in the wake of 
trying to extend his educational benefits.  However, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific, and the Board is bound by these 
criteria.  See 38 U.S.C.A. § 7104.  Consequently, the 
appellant's request for an extension of his delimiting date 
beyond May 11, 2007, for educational assistance benefits 
under Chapter 35 must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to an extension of the delimiting date beyond May 
11, 2007, for dependents' educational assistance benefits 
under 38 U.S.C. Chapter 35 is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


